Citation Nr: 1756500	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has an in-service stressor that is related to his fear of hostile military activity and is consistent with the circumstances of his service. 

2.  The competent medical evidence is in equipoise as to whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD are satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. 
§§ 3.307, 3.309 (2017). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2017).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2017); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a Veteran is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017).

The Veteran's main assertion is that he has PTSD as a result of being in combat situations (including flying in hazardous missions while aboard C-130 aircraft) during his service in Vietnam.  The Veteran reported that while he was attached to Headquarters, 834 Air Division, in Quang Tri, South Vietnam, he was a passenger in a C-31 cargo aircraft that came under enemy fire while landing in Vietnam.  Reportedly, the flight engineer, located a few feet apart from the Veteran, was wounded.  He stated that he felt his life was endangered and he feared for his life.  The Veteran also related that while stationed in Cam Ranh Bay he often worked on aircraft that transported bodies which would cause him to become fearful and anxious.

The Veteran's service personnel records show that the Veteran's decoration include  the Vietnam Service Medal, Air Force Manual (AFM) 900-3 with 1 bronze service star (BSS), Air Force Outstanding Unit Award with Valor (AFOUA), Small Arms Expert Marksmanship Ribbon (SAEMR).  He received combat credit for the Vietnam Air Offensive Phase III BSS from April 1968 to October 1968.  The Veteran filed a DD Form 215 that added corrections to his original DD 214.  The new information added the Republic of Vietnam Gallantry Cross, w/Palm and the Presidential Unit Citation with One Bronze Oak Leaf Cluster.

The service treatment records contain no complaints, history or finding consistent with an acquired psychiatric disorder.  On separation from service the Veteran was evaluated as psychiatrically normal, and he denied a history denied depression or excessive nightmares.  After service, the Veteran sought mental health treatment tin 2000.  

In a statement in June 2012 the Veteran's treating psychiatrist reported initially treating the Veteran in 2000 for major depressive disorder and generalized anxiety disorder.  Reportedly, during the course of treatment the Veteran exhibited symptoms of chronic PTSD and was diagnosed with PTSD.  The psychiatrist opined that in all medical probability the Veteran's PTSD was associated with his military duties while serving in the US Air Force in the Republic of Vietnam. 

On VA examination in January 2013, the Veteran has reported that, during his active duty service he was stationed in Okinawa during the Vietnam war.  His military occupational specialty was jet engine mechanic/ aircraft maintenance and was sent on temporary duty assignments to Vietnam.  In Vietnam he served with Headquarters, 834 Air Division, in the Republic of Vietnam.  He related being exposed to ground fire and shrapnel firing during that time.  He also reported partaking in a recon North Vietnamese team.  He stated that while stationed at Cam Ranh Bay he came across 300 to 400 prisoners of war who were under guard and were bleeding.  The examiner noted that the stressor did not adequately support a diagnosis of PTSD.  The examiner also noted that the stressor related to the Veteran's fear of hostile military or terrorist activity.  The examiner determined that the Veteran did not meet the DSM IV Criterion for PTSD, and instead diagnosed depressive disorder, not otherwise specified.  The examiner opined that the diagnosed depressive disorder was less likely than not due to or a result of an in service injury, event, or illness.  The examiner attributed the Veteran's condition to past substance use, the Veteran's mother's death in 2000, and his job loss in 2003 after 20 years of employment.  

In an April 2014 mental health evaluation report, a private psychologist diagnosed PTSD and discussed how the Veteran met each DSM IV criterion to support the diagnosis.  The psychologist noted that the Veteran's stressor were combat related.  It was reported that the Veteran partook in the Vietnam Offensive Phase III from April to October 1968, and fought in the Tet Offensive, as documented by the Presidential Unit Citation.  It was also noted that the Veteran was awarded the Distinguished Service Cross.

Initially, the Board notes that the Republic of Vietnam awarded the Vietnam Gallantry Cross with Palm to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The circumstances under which the award of the Vietnam Gallantry Cross with Palm was made are not reflected in the record and service personnel records do not show assignment or duties that would have placed him in combat circumstances in Vietnam.  This raises a question of whether the award of the Vietnam Gallantry Cross with Palm was made merely because he served in a unit members of which participated in combat or whether he individually participated in actions in Vietnam consistent with combat.  Consistent with the Veteran's assertion that he participated in combat, is the fact that his personnel records do reflect that he was credited with participation in the Vietnam Air Offensive Campaign Phase III.  While the Board is unable to discern whether the receipt of the Vietnam Air Offensive Campaign Phase III is enough, by itself, to establish the Veteran's participation in combat with the enemy, it certainly does not contradict the Veteran's testimony and tends to corroborate it.

Regardless, the Board finds that the Veteran's claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  It is also significant that a VA psychiatrist has confirmed that the claimed stressor is related to fear of hostile military or terrorist activity, and the Veteran's treating psychiatrist and a psychologist have determined that the reported in-service stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder to include PTSD is warranted.

In sum, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for PTSD is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


